December 15, 2016
       The parties have filed a stipulation for discipline with the court. In it, Duchon

withdraws his previously filed answer, unconditionally admits the allegations in the

petition for disciplinary action, and waives his rights under Rule 14, RLPR. The parties

recommend that, in light of mitigating factors, the appropriate discipline is an extension of

respondent's cutTent indefinite suspension for a minimum of 3 years.

       "The presumptive discipline for misappropriating client funds is disbarment unless

there are 'substantial mitigating circumstances.'" In re Olson, 872 N.W.2d 862, 863-64

(Minn. 2015) (quoting In re Lundeen, 811 N.W.2d 602, 608 (Minn. 2012)). Moreover,

attorneys who engage in the unauthorized practice of law while subject to a disciplinary

suspension by representing multiple clients over a substantial period of time are subject to

disbarment. See In re Jaeger, 834 N.W.2d 705, 707. 710 (Minn. 2013) (disbarring an

attorney for representing clients in nine trademark proceedings over a 7-month period

while on a disciplinary suspension).       Duchon· s unauthorized practice of law was

particularly egregious. Duchon flouted our order suspending him by representing at least

26 clients over the course of 2 years.

       The parties have provided us with evidence that mitigating factors are present in this

case, including mental-health problems and extreme personal stress. We do not consider

the payment of partial restitution a mitigating factor in this case. Duchon repaid a retainer

to one client, but he did so only after the client hired a new attorney and filed a lawsuit

against Duchon. See In re Severson, 860 N.W.2d 658, 673 (Minn. 2015) (noting in a

discussion of aggravating and mitigating factors that it was "troubling" that a former client

'·was required to commence a lawsuit" in order to receive a payment from the attorney).


                                             2
Nevertheless, we agree that disbarment is not warranted because substantial mitigating

circumstances exist.

       The purpose of discipline for professional misconduct is not to punish the attorney

but to protect the public and the judicial system and to deter future professional misconduct.

In re Plummer, 725 N.W.2d 96, 98 (Minn. 2006).            Given the significant misconduct

Duchon committed, we conclude that the parties' recommended disposition is insufficient

to protect the public and the judicial system and to deter future misconduct. As a result,

we reject the parties' recommended disposition and conclude that an appropriate

disposition is a 5-year suspension.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED THAT:

       1.     Respondent James Carl Duchon is indefinitely suspended from the practice

of law with no right to petition for reinstatement for 5 years from the date of this order.

       2.     Respondent shall comply with Rule 26, RLPR (requiring notice of

suspension to clients, opposing counsel, and tribunals) and shall pay $900 in costs pursuant

to Rule 24, RLPR.

       3.     Respondent shall enter into payment plans with his former clients, D.H. and

B.A. Under these payment plans, respondent shall make monthly payments of $50 to D.H.

until he has paid restitution of $400 and shall make monthly payments of $50 to B.A. until

he has paid restitution of $750.

       4.     Respondent may petition for reinstatement pursuant to Rule 18( a)-( d), RLPR.

Reinstatement is conditioned on (a) successful completion of the written examination


                                              3
required for admission to the practice of law by the State Board of Law Examiners on the

subject of professional responsibility, (b) satisfaction of continuing legal education

requirements pursuant to Rule 18(e), RLPR, (c) complete restiturion to D.H. and B.A., and

(d) compliance with the terms of this court's March 19, 2013 suspension order.

      Dated: December 15, 2016                 BY THE COURT:


                                               {)&4 /4-
                                               David R. Stras
                                               Associate Justice




                                           4